Dismissed and Memorandum Opinion filed March 16, 2006








Dismissed and Memorandum Opinion filed March 16, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00608-CV
____________
 
DAVID FOSTER and CHRISTEENE FOSTER, Individually and
as Next Friend of CHRISTOFER FOSTER, Appellants
 
V.
 
BYBEE DEVELOPMENT CORPORATION; JOHN CLINTON BYBEE,
JR., Individually and d/b/a BYBEE & OLIVER; TRACY N. LAWRENCE; JELIFF
FAMILY TRUST; TNT & ELL LTD., Appellees
 

 
On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 03-55425
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed May 16, 2005.  The clerk=s record was filed on July 20,
2005.  No reporter=s record was taken in this case.  No brief was filed.




On February 2, 2006, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before March 2, 2006, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 16, 2006.
Panel consists of Justices Anderson, Edelman, and Frost.